Detailed Action
Applicant amended claims 1, 9 and 16 and presented claims 1 and 6-20 for consideration on 06/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruganti et al., Pub. No.: US 2011/0302133 (Kuruganti) in view of Kolb et al., Pub. No.: US 2017/0103441 (Kolb), Agrawal et al., Pub. No.: US 2016/0292505 (Agrawal) and Shechtman, Pub. No.: US 2012/0296759 (Shechtman).

Claim 1.	Kuruganti teaches:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing device causes the processor to:
maintain a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (Kuruganti, FIG. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; one tenant does not have access to another tenant’s data)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and the other accounts from the plurality of accounts, construct a data synchronization condition specifying that a synchronization action will be triggered when data input into data fields of a first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
monitor access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether the data input into the first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization)
in response to the data synchronization condition being satisfied, trigger the synchronization action to parse and evaluate data associated with the plurality of accounts to identify a second account that includes data, which matches the data input into the first template form of the first account; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-33, 52, 58-59, synchronization is triggered by a change in a disengaged record)
upon determining that the second account includes data which matches the data input into data fields of the first template form, execute the synchronization action to generate a new synchronization field in a data structure included in the second account in order to synchronize and share selected data from the data input between the first account and the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
insert the shared selected data from the first template form into the new synchronization field within the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
in response to the shared selected data being inserted into the new synchronization field generate related records and/or files in the second account. (Kuruganti, ¶¶ 25, 34, 39, 43, 56, 66, related records/files are also created in the second tenant in response to sharing a particular record with the second tenant)  
Kuruganti did not specifically teach but Kolb teaches:
identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action. (Kolb , ¶¶ 74-75, 83-86, 92-93, wherein a threshold amount of matched data presented by buyers (first account) and sellers (second account) are used for recommending buyers/sellers; information including contact information between a seller and buyer is synchronized)
Kuruganti, ¶ 32 and ¶ 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action in Kuruganti because doing so would increase usability of Kuruganti by further providing for comparing and matching buyers and sellers requirements/inputs for notifying them when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.
Kuruganti as modified did not specifically teach but Agrawal teaches: 
wherein the first template form comprises a purchase order document; (Agrawal, ¶¶ 21-22, 28-30, wherein a customer submits a digitized purchase order)
programmatically generate a new file, that is not a data record in a database, in the second account and configure the new file as a sales order document; (Agrawal, ¶ 30, wherein based on the user submitted purchase order for purchasing a good or service, a form/ a sales order is generated for initiating a transaction for the good or service) 
populate the new file with the shared selected data from the new synchronization field that is shared from the first account; (Agrawal, ¶ 30, the generated sales form includes data provided in the purchase order)
populate the new file with additional content to generate and configure the new file as the sales order document; and (Agrawal, ¶ 30, the generated sales form may include additional data such as supplier information)
transmit a command over the network to a machine, wherein the command causes operation of the machine to pack a quantity of an item specified by the purchase order document for shipping to an address specified by the purchase order document. (Agrawal, ¶ 30, wherein a customer submits a digitized purchase order; the information in the purchase order such as shipping information as described in ¶ 22 is used for creating a sales order as required by a supplier for packing items as required to be shipped to customer)
Kuruganti discloses “one tenant might be a company that employs a sales force where each salesperson uses system 616 to manage their sales process” (¶ 110) and “tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects, for example by creating custom fields for standard objects, including custom index fields (¶ 114). Kolb, ¶¶  23, 29, discloses matching buyers and sellers requirement and recommending best buyers and sellers to each one of them. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching wherein the first template form comprises a purchase order document; programmatically generate a new file in the second account and configure the new file as a sales order document; populate the new file with the shared selected data from the new synchronization field that is shared from the first account; populate the new file with additional content to generate and configure the new file as the sales order document; and transmit a command over the network to a machine, wherein the command causes operation of the machine to pack a quantity of an item specified by the purchase order document for shipping to an address specified by the purchase order document because the type of data in tables such as purchase order and a sell order is a matter of design choice and purchasing the item as specified by the information entered in one table further increase usage of the Kuruganti as modified by using the multitenant system in a buyer/seller environment and shipping requested items by a buyer based on the information provided by the buyer. 
Kuruganti as modified did not specifically teach but Shechtman teaches:
upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
populate the second synchronization field with information from the second account. (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
Kuruganti implicitly discloses the feature by simply providing for synchronization of two datasets based on the tenants’ agreement as disclosed in ¶ 32 and ¶ 111. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; populate the second synchronization field with information from the second account in Kuruganti because doing so would increase usability of Kuruganti by further notifying a buyer based on the seller interaction with the system.

Claim 9.	Kuruganti teaches:
A computing system of a computing node, comprising: a processor connected to memory; and a synchronization module stored on a non-transitory computer readable medium and configured with instructions that when executed by the processor cause the processor to:
maintain a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (Kuruganti, FIG. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; one tenant does not have access to another tenant’s data)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and the other accounts from the plurality of accounts, construct a data synchronization condition specifying that a synchronization action will be triggered when data input into data fields of a first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
monitor access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether the data input into the first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization)
in response to the data synchronization condition being satisfied, trigger the synchronization action to parse and evaluate data associated with the plurality of accounts to identify a second account that includes data, which matches the data input into the first template form of the first account; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-33, 52, 58-59, synchronization is triggered by a change in a disengaged record)
upon determining that the second account includes data which matches the data input into data fields of the first template form, execute the synchronization action to generate a new synchronization field in a data structure included in the second account in order to synchronize and share selected data from the data input between the first account and the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
insert the shared selected data from the first template form into the new synchronization field within the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
in response to the shared selected data being inserted into the new synchronization field generate related records and/or files in the second account. (Kuruganti, ¶¶ 25, 34, 39, 56, 66, related records/files are also created in the second tenant in response to sharing a particular record with the second tenant) 
Kuruganti did not specifically teach but Kolb teaches:
identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action. (Kolb , ¶¶ 74-75, 83-86, 92-93, wherein a threshold amount of matched data presented by buyers (first account) and sellers (second account) are used for recommending buyers/sellers; information including contact information between a seller and buyer is synchronized)
Kuruganti, ¶ 32 and ¶ 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action in Kuruganti because doing so would increase usability of Kuruganti by further providing for comparing and matching buyers and sellers requirements/inputs for notifying them when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.
Kuruganti as modified did not specifically teach but Agrawal teaches: 
programmatically generate a new, stand-alone template in the second account and configure the new template as a different template than the first template form; (Agrawal, ¶¶ 21-22, 28-30, wherein based on the  purchase order form a stand-alone sales order is generated in commerce server)
populate the new template with the shared selected data from the new synchronization field that is shared from the first account; and  (Agrawal, ¶ 30, the generated sales form includes data provided in the purchase order)
populate the new template with additional content to generate and configure the new template as the different template than the first template form. (Agrawal, ¶ 30, the generated sales form may include additional data such as supplier information)
Kuruganti discloses “one tenant might be a company that employs a sales force where each salesperson uses system 616 to manage their sales process” (¶ 110) and “tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects, for example by creating custom fields for standard objects, including custom index fields (¶ 114). Kolb, ¶¶  23, 29, matched buyers and sellers requirement and recommended best buyers and sellers to each other. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching programmatically generate a new template in the second account and configure the new template as a different template than the first template form; populate the new template with the shared selected data from the new synchronization field that is shared from the first account; and populate the new template with additional content to generate and configure the new template as the different template than the first template form because the type of data in a template such as purchase order template and a sells order template is a matter of design choice and purchasing the item as specified by the information entered in one template further increase usage of the Kuruganti as modified by using the multitenant system in a buyer/seller environment.
Kuruganti as modified did not specifically teach but Shechtman teaches:
upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
populate the second synchronization field with information from the second account. (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
Kuruganti implicitly discloses the feature by simply providing for synchronization of two datasets based on the tenants’ agreement as disclosed in ¶ 32 and ¶ 111. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; populate the second synchronization field with information from the second account in Kuruganti because doing so would increase usability of Kuruganti by further notifying a buyer based on the seller interaction with the system.

Claim 16.	Kuruganti teaches:
A computer-implemented method, the computer-implemented method involving a computing node comprising a processor, and the computer-implemented method comprising:
maintaining, by the processor, a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (Kuruganti, FIG. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; one tenant does not have access to another tenant’s data)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and the other accounts from the plurality of accounts, constructing a data synchronization condition specifying that a synchronization action will be triggered when data input into a first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
monitoring, by the processor, access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether the data input into the first template form of the first account satisfies the data synchronization condition; (Kuruganti, ¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization)
in response to the data synchronization condition being satisfied, triggering, by the processor, the synchronization action to parse and evaluate data associated with the plurality of accounts to identify a second account that includes data, which matches the data input into the first template form of the first account; (Kuruganti, ¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-33, 52, 58-59, synchronization is triggered by a change in a disengaged record)
upon determining that the second account includes data which matches the data input into data fields of the first template form, executing the synchronization action to generate a new synchronization field in a data structure included in the second account in order to synchronize and share selected data from the data input between the first account and the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
inserting the shared selected data from the first template form into the new synchronization field within the second account; (Kuruganti, the entered data by the first tenant is shared/synchronized with a second tenant as shown above by creating a new data record or populating an existing data record in the second tenant in ¶¶ 36, 62-63)
in response to the shared selected data being inserted into the new synchronization field generate related records and/or files in the second account. (Kuruganti, ¶¶ 25, 34, 39, 56, 66, related records/files are also created in the second tenant in response to sharing a particular record with the second tenant)  
Kuruganti did not specifically teach but Kolb teaches:
identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action. (Kolb , ¶¶ 74-75, 83-86, 92-93, wherein a threshold amount of matched data presented by buyers (first account) and sellers (second account) are used for recommending buyers/sellers; information including contact information between a seller and buyer is synchronized)
Kuruganti, ¶ 32 and ¶ 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including identify a second account that includes data, which matches within a threshold the data input into the first template form of the first account; upon determining that the second account includes data which matches the data input into data fields of the first template form within the threshold, execute the synchronization action in Kuruganti because doing so would increase usability of Kuruganti by further providing for comparing and matching buyers and sellers requirements/inputs for notifying them when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.
Kuruganti as modified did not specifically teach but Agrawal teaches: 
programmatically generating a new template, that is not a data record in a database, in the second account and configure the new template as a different template than the first template form; (Agrawal, ¶¶ 21-22, 28-30, wherein based on the  purchase order form a sales order is generated in commerce server)
populating the new template with the shared selected data from the new synchronization field that is shared from the first account; and  (Agrawal, ¶ 30, the generated sales form includes data provided in the purchase order)
populating the new template with additional content to generate and configure the new template as the different template than the first template form. (Agrawal, ¶ 30, the generated sales form may include additional data such as supplier information)
Kuruganti discloses “one tenant might be a company that employs a sales force where each salesperson uses system 616 to manage their sales process” (¶ 110) and “tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects, for example by creating custom fields for standard objects, including custom index fields (¶ 114). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching programmatically generate a new template in the second account and configure the new template as a different template than the first template form; populate the new template with the shared selected data from the new synchronization field that is shared from the first account; and populate the new template with additional content to generate and configure the new template as the different template than the first template form because the type of data in a template such as purchase order template and a sells order template is a matter of design choice and purchasing the item as specified by the information entered in one template further increase usage of the Kuruganti as modified by using the multitenant system in a buyer/seller environment.
Kuruganti as modified did not specifically teach but Shechtman teaches:
upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
populate the second synchronization field with information from the second account. (Shechtman, ¶¶ 76-77, wherein a notification is sent to the buyer when the seller processes the buyer’s order:  “One of the buyer or the seller makes a selection as shown in step 128 of FIG.1. After the device receives the selection, the device completes the sale as shown in step 130 of FIG. 1… After the seller is sent the notification in step 920, the buyer is notified in step 930, and the customer is encouraged to rate the seller in step 940”)
Kuruganti implicitly discloses the feature by simply providing for synchronization of two datasets based on the tenants’ agreement as disclosed in ¶ 32 and ¶ 111. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including upon generating the new file in the second account, execute the synchronization action to generate a second synchronization field within the first template form of the first account; populate the second synchronization field with information from the second account in Kuruganti because doing so would increase usability of Kuruganti by further notifying a buyer based on the seller interaction with the system.

Kuruganti as modified teaches:
Claim 6.	The non-transitory computer-readable medium of claim 1, wherein the instructions for executing the synchronization action comprise instructions to:
provide a notification message that the first account is attempting to insert the shared selected data from the first template form of the first account into the new synchronization field in the second account such that the notification message can be accessed by the second account; (Kuruganti, ¶¶ 24, 35, tenants expressly give permission to share data and a notification is sent to both tenants for specifying “the tenants that share data and the scope of the shared data”; ¶¶ 41, 49, 51, 55, 69 a second tenant is notified for the shared data)
determine if the shared selected data from the first template form of the first account that is inserted into the new synchronization field in the second template form of the second account is allowed to be synchronized with the second account; (Kuruganti, ¶ 24, 33, 35, a connection indicates allowed scope of the data to be shared with the second tenant)
upon determining that the shared selected data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed, insert the shared selected data from the first template form of the first account into the new synchronization field in the second template form of the second account; (Kuruganti, ¶ 24, 33, 35, a connection indicates the scope of the data to be shared with the second tenant; ¶44, 56-59, 62-63, data entered by the first tenant is synchronized with/inserted  into account associated with another tenant by using existing fields or generating new fields as required)
upon the second account providing consent that information is to be synchronized and shared with other accounts: (Kuruganti, ¶¶ 24, 35, 55, 58-59, 74, tenants, i.e., the first account and the second account, share records and related records based on an agreement and expressed permission)
(i) execute the synchronization action to generate a second synchronization field within the first template form of the first account; and (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa, i.e., inserting contact information into a second synchronization filed, based on a degree that the requirements are matched)
(ii) insert at least contact information from the second account into the second synchronization field within the first template form of the first account to share at least the contact information with the first account; and (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa, i.e., inserting contact information into a second synchronization filed, based on a degree that the requirements are matched)
wherein the instructions to programmatically generate the new document  in the second account comprises instructions to:
populate the new document with the shared selected data from the data input through the instance of the application. (Agrawal, ¶ 30, the generated sales form/the new document includes data provided in the purchase order form)

Claim 7.	The non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to:
generate a recommendation of an item or service for sale by the first account; and (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)
render the recommendation to the second account through a second instance of the application accessed by a second remote computer over a network connection to the cloud computing environment. (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)

Claim 8.	The non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to:
generate a recommendation of an item or service that the first account is seeking to purchase; and (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)
render the recommendation to the second account through a second instance of the application accessed by a second remote computer over a network connection to the cloud computing environment. (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)

Claim 10.	The computing system of claim 9, wherein the instructions to evaluate data associated with the plurality of accounts to identify matching data comprise instructions that cause the processor to:
evaluate the data input through the instance of the application to determine that the data input into the first template form corresponds to a purchase order for an item; (Agrawal, ¶ 30, wherein a customer submits a digitized purchase order; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
evaluate the data of the plurality of accounts to determine that data of the second account, based on matching within the threshold, indicates that the second account is selling the item; and (Agrawal, ¶ 30, wherein based on the  purchase order form, a sales order is generated in commerce server; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
insert the selected shared data from the purchase order which includes contact information of the first account into the new synchronization field within the second account. (Agrawal, ¶ 30, the generated sales form includes data provided in the purchase order including the buyer information; Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
wherein the instructions to populate the new template with the additional content comprise instructions that cause the processor to:
populated the additional content into the new template including data that is different that the data input into the first template form. (Agrawal, ¶ 30, the generated sales form may include additional data such as supplier information not provided in the first template; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)

Claim 11.	The computing system of claim 10, wherein the instructions comprise instructions that cause the processor to:
insert information that the second account is selling the item and contact information of the second account into a second synchronization field within the first template form of the first account. (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)

Claim 12.	The computing system of claim 10, wherein the instructions comprise instructions that cause the processor to:
evaluate the data input to identify a requested quantity of the item; and (Agrawal, ¶ 28, quantity of the requested item is verified)
evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is selling at least the requested quantity of the item. (Agrawal, ¶¶ 28, 30, a supplier provides the requested quantity of the item)

Claim 13.	The computing system of claim 9, wherein the instructions to parse and evaluate data associated with the plurality of accounts further comprise instructions that cause the processor to:
parse a second template form from one or more of the plurality of accounts to determine if the second template form includes data fields populated with data values which match, within the threshold, the data input into data fields of the first template form. (Kolb , ¶¶ 74-75, 83-86, 92-93, multiple sellers are matched using a threshold amount of matched data presented by buyers (first account) and sellers (second account)) 

Claim 14.	The computing system of claim 9, wherein the instructions to evaluate data associated with the plurality of accounts to identify matching data comprise instructions that cause the processor to:
evaluate the data input through the instance of the application to determine that the data input into the first template form corresponds to a sales order for an item; (Kolb, ¶¶ 86-87,  92, 98-99a vendor-initiated matching the data input into the first template form corresponds to a sales order for an item in a vendor-initiated matching)
evaluate the data of the plurality of accounts to determine that data of the second account, based on matching within the threshold, indicates that the second account is seeking to purchase the item; and (Kolb, ¶¶ 86-87,  92, 98-99,a vendor-initiated matching the data input into the first template form corresponds to a sales order for an item in a vendor-initiated matching based on a threshold amount of matched data)
insert the selected shared data from of the sales order which includes contact information of the first account into the new synchronization field within the second account; (Kolb, ¶¶ 86-87,  92, 98-99, buyers are notified with information related to sellers)
wherein the instructions to populate the new template with the additional content comprise instructions that cause the processor to:
populated the additional content into the new template including data that is different that the data input into the first template form. (¶¶ 86-87,  92, 98-99, 127-128, buyers are notified presented with web contents and top selected vendors for selling an item) 

Claim 15.	The computing system of claim 14, wherein the instructions comprise instructions that cause the processor to:
insert information indicating that the second account is seeking to purchase the item and contact information of the second account into the second synchronization field within the first template form of the first account. ((¶¶ 23, 86-87,  92, 98-99, 127-128, vendors are notified about buyers who want to “purchase satisfying products or services)

Claim 17.	The computer-implemented method of claim 16, further comprising:
determining that the data input into the first template form corresponds to the first account filing in a purchase order; (Agrawal, ¶ 30, wherein a customer submits a digitized purchase order; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
determining that the second account is selling an item or service requested by the purchase order, based on matching the data within the threshold; and (Agrawal, ¶ 30, wherein based on the  purchase order form, a sales order is generated in commerce server; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
generating the new template as a new sales order populated with the shared selected data from the purchase order and populated with the additional content that is different than the data input into the first template form. (Agrawal, ¶ 30, the generated sales form includes data provided in the purchase order including the buyer information; the generated sales form may include additional data such as supplier information not provided in the first template)

Claim 18.	The computer-implemented method of claim 16, wherein the cloud computing environment comprises a multi-tenant architecture, and wherein the plurality of accounts corresponds to tenants of the multi-tenant architecture. (Kuruganti, ¶¶ 35, 47, “FIG. 2B illustrates an example of a user interface for sharing information between tenants in a multi-tenant database system”)

Claim 19.	The computer-implemented method of claim 16, further comprising:
determining that the data input corresponds to a specification that the first account has an interest in an item or service; and (Kolb, ¶¶ 23, 92, a buyer’s interest is identified in the submitted requirement documents)
broadcasting the interest to one or more accounts of the cloud computing environment based upon the one or more accounts comprising data indicating an offering of the item or service. (Kolb, ¶¶ 23, 92, buyers are recommended/broadcasted to vendors for selling items to buyers)

Claim 20.	The computer-implemented method of claim 16, further comprising:
enforcing a privacy restriction upon the synchronization action, wherein the privacy restriction specifies information of the first account that is allowed to be shared with other accounts and information of the first account that is not allowed to be shared with other accounts. (Kuruganti, ¶¶ 44-45, privacy is enforced by sharing the fields that are specified by a tenant)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground of rejections as provided above. 
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for the following reason.
Applicant argues: 
In the rejection of claim 1, the OA pages 5 and 6 cite Kuruganti [0025, 0034, 0039, 0056] and Kolb [0074, 0075, 0083-0086, 0092, 0093] as allegedly teaching the previous element of claim 1 "in response to the shared selected data being inserted into the new synchronization field (generate related records) ... " The Applicant objects to the Examiner's characterization of this claim element since the claim element does not recite "generate related records". Instead, the claim element recites "in response to the shared selected data being inserted into the new synchronization field,  programmatically generate a new file, that is not a data record in a database in the second account and configure the new file as a sales order document." The Examiner cannot substitute words in the claim elements that are not there. This is a clear error in the rejection…Kuruganti discusses how to share data by replicating data records from first tenant to a replicated data records in a database for a second tenant as the same data records and file attachments from in the first tenant's records there is no teaching or suggesting of generating a new file or "in response to the shared selected data being inserted into the new synchronization field, programmatically generate a new file, that is not a data record in a database in the second account and configure the new file as a sales order document. 
In response:
This is a 103 rejection. Pointing to a feature that a reference teaches is not substituting  “words in the claim elements that are not there”. it is simply a way for combining two or more references for teaching the claimed futures. Claim 1 recites: (A) in response to the shared selected data being inserted into the new synchronization field, (B) programmatically generate a new file, that is not a data record in a database, in the second account and configure the new file as a sales order document; Kuruganti ¶¶ 25, 34, 39, 43, 56, 66, teaches: (A) in response to the shared selected data being inserted into the new synchronization field generate related records and/or files in the second account. Agrawal, ¶ 30 teaches: (B) programmatically generate a new file, that is not a data record in a database, in the second account and configure the new file as a sales order document. Therefore, this is not “substitute[ing] words in the claim elements that are not there”. it is combining two references for teaching features in the claim.
Applicant argues:
Agrawal fails to teach or suggest "in response to the shared selected data being inserted into the new synchronization field, programmatically generate a new file ... in the second account" [because] Agrawal [0030] teaches that an electronic purchase order is generated only in response to the user manually instructing the computer to generate and submit a purchase order… Furthermore, the manual actions of the user in Agrawal [0030] are the last steps performed from the point where the initial data was input to the system that triggered these events, which include a nineteen (19) step process for validating a document… Clearly, Agrawal does not disclose the automatic generation of a new file in response to data being placed in a synchronization field. Agrawal teaches that the original "data" that is input (which becomes part of the electronic purchase order) is the manually created paper document in Step 1 that is submitted to a scanner. Agrawal then teaches many additional steps are performed ''in response" to the manually created paper document, which lead to another "manual" user action where the user is prompted if the user would like to submit the order form (steps 16-17). Remarks, 20-22
In response:
Agrawal teaches in response to a customer submitting a digitized purchase order for purchasing a good or service, generating a form/a sales order for initiating a transaction for requested good or services automatically. Agrawal explicitly teaches generating sales form automatically: “If the user indicates the form is to be submitted to an ecommerce platform of commerce servers l30a-n, then client program 114 sends the digitized order form to purchase program 126. Purchase program 126 automatically sends an electronic purchase order to the respective order program l32a-n of the commerce server l30a-n operated by the supplier identifying in the digitized order form. In another embodiment, a digitized order form does not include supplier identifying information ( e.g., a prescription for contact lenses does not include the supplier). In such embodiments, purchase program 126 sends a request to the user, via client program 114, to provide a supplier to purchase the order form”.
Furthermore, “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art automation of a manual process is not a patentable feature.” See MPEP § 2144.04.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159